                                                                             Filed: 12128/2020 10:57 F
                           35D01-2012-CT-000794                                                    Cle
USDC IN/ND case 1:21-cv-00312-WCL-SLC        document
                             Huntington Superior Court 2 filed 12/02/20 pageHuntington
                                                                              1 of 3 County, Indiai


STATE OF INDIANA                     )              HUNTINGTON SUPERIOR COURT
                                     )
COUNTY OF HUNTINGTON                 )              CAUSE NO.

CYNTHIA REYNOLDS,

              Plaintiff,

      V.

GENERAL ALUMINUM
MFG. COMPANY,

              Defendant.

                                         COIVIPLAINT

      Plaintiff alleges against Defendant that:

      1. Plaintiff Cynthia Reynolds filed a Charge of Discrimination with the Equal

           Employment Opportunity Commission on or about July 30, 2020, a copy of which is

           attached hereto, made a part hereof, and incorporated herein as Exhibit "A". The

           EEOC issued a Dismissal and Notice of Rights on September 29, 2020 (Exhibit "B"),

           and this Complaint has been filed within ninety (90) days after receipt thereof.

      2. Defendant General Aluminum Mfg. Company is a corporation authorized to do

           business in the State of Indiana, and does so at 1345 Henry Street, Huntington, Indiana

           46750. At all material times to this Complaint, Defendant was an "employer" for

           purposes of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. ("Title

           VII")

      3. Plaintiff alleges that she was the victim of a sexually-hostile work environment while

           employed with Defendant based upon the facts and allegations set forth in her EEOC

           Charge of Discrimination (Exhibit "A"). Plaintiff refused the sexual advances of her

           direct supervisor (Pat Cook). Plaintiff turned Mr. Cook down when he asked her out
USDC IN/ND case 1:21-cv-00312-WCL-SLC document 2 filed 12/02/20 page 2 of 3


        on dates, and Plaintiff was retaliated against for doing so. After complaining about

        the sexual harassment, Plaintiff was denied a raise and her parts would get

        inappropriately rejected.       Plaintiff became     fearful, emotional,     and cried

        uncontrollably, so the sexual harassment, and subsequent retaliation affected the terms,

        conditions, and benefits of her employment.

    4. After complaining about the sexual advances of Mr. Cook (which started an

        investigation), Plaintiff was told to return to work, keep her head down, and "act like

        an adult."

    5. After calling off work for several days because she could not stand working under Mr.

        Cook, Plaintiff was told to come back to work because Mr. Cook at quit.

     6. Soon after returning to work on February 12, 2020, other employees treated Plaintiff

        rudely and yelled at her, insinuating that Plaintiff was responsible for getting Mr. Cook

        fired.

     7. On February 18, 2020, Plaintiff was told by Defendant's management that the raise

        which had previously been given to her was now "under review".

    8. Due to the retaliation and hellish work environment experienced by Plaintiff, she had

        to resign and find other employment.

     9. As a direct and proximate result of the sexual harassment and retaliation experienced

        by Plaintiff, Plaintiff suffered a loss of income, emotional distress, mental anguish,

        humiliation, embarrassment, inconvenience, and other damages and injuries for which

        she seeks compensatory damages.

    10.The actions of the Defendant and its agents in sexually harassing Plaintiff, and


                                            —2—
     USDC IN/ND case 1:21-cv-00312-WCL-SLC document 2 filed 12/02/20 page 3 of 3


'               retaliating against Plaintiff for reporting that harassment, were intentional and in

                reckless disregard of Plaintiff s federally protected civil rights under Title VII

                warranting an imposition of punitive damages.

            WHEREFORE, Plaintiff prays for judgment against the Defendant, for compensatory

    damages, pecuniary damages, punitive damages, reasonable attorney's fee and costs, and for all

    other just and proper relief in the premises.

                                             JURY DEMAND

            Pursuant to Rule 38 of the Indiana Rules of Trial Procedure, Plaintiff demands a trial by

    jury in this action.



                                                          Respectfully submitted,

                                                          CIiRISTOPHER C. MYERS & ASSOCIATES


                                                          /s/Christopher C. Myers
                                                          Christopher C. Myers, #10043-02
                                                          809 South Calhoun Street, Suite 400
                                                          Fort Wayne, IN 46802
                                                          Telephone:     (260) 424-0600
                                                          Facsimile:     (260) 424-0712
                                                          E-mail:        cmyers@myers-law.com
                                                          Counsel for Plaintiff




                                                    —3—
